Citation Nr: 1138379	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the little finger of the right hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1975 to November 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision. 


FINDINGS OF FACT

1.  The Veteran's enlistment physical did not reveal any right little finger disability upon entry into active duty, and the presumption of soundness attaches.

2.  The evidence clearly and unmistakably shows that the Veteran had a right little finger disability upon entry into active duty. 

3.  The evidence does not clearly and unmistakably show that the condition was not aggravated by service.


CONCLUSION OF LAW

Criteria for service connection for residuals of a right pinky finger injury have been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The law provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1132, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The starting point in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service.  If this is found, VA must then address both the preexistence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

In this case, the Veteran is seeking entitlement to service connection for residuals of a right little finger osteotomy.  

As noted, the first inquiry is whether there was evidence that the condition existed at enlistment.  In this case, the Veteran underwent an enlistment physical in September 1975 at which her upper extremities were found to be normal.  It is also noted that on a medical history survey completed in conjunction with the enlistment physical, the Veteran specifically denied any loss of finger, and she did not make any mention of any finger injury, indicating that her health was good.

As such, the Veteran is presumed to be in sound condition at time of entry, and the Board must determine whether evidence clearly and unmistakably shows that the Veteran's finger disability existed prior to service.  

In this case, the Board finds that the evidence does, in fact, show preservice existence of a right little finger disability.

The Veteran entered service on November 11, 1975.  On December 10, 1975, the Veteran sought an x-ray of her right little finger, reporting that she had fallen on her right little finger 4-5 months earlier.  The x-rays showed lateral subluxation of the PIP joint of the right little finger.  There is no evidence in the service treatment records to show that the Veteran injured her right finger in the approximately two weeks that she was on active duty between enlistment and the obtaining of the x-rays.  As such, the Board concludes that the evidence clearly and unmistakably shows that the Veteran's finger disability existed prior to service.

In reaching this conclusion, the Board has considered the argument advanced by the Veteran's representative that the Veteran's statement at the x-ray consult should not be held to establish the preservice existence of a finger injury.  The representative cited 38 C.F.R. § 3.304(b)(3), which provides that signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  

However, this paragraph must be read in conjunction with the entirety of 38 C.F.R. § 3.304.  Moreover, the law draws a distinction between "signed statements" against interest, and a contemporaneous report to a doctor.  Specifically, 38 C.F.R. § 3.304(b)(3) is designed to prevent a service department from denying that a disability was incurred during service by obtaining a statement, possibly through coercion, from the serviceman relating to the origin or incurrence of the disability.  The regulation emphasizes that the determination of preservice incurrence should not be made on the basis of medical judgment alone or medical history alone without regard to the basic character, origin, and development of the injury.  The decision "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Moreover,  while 38 C.F.R. § 3.304(b)(3) clearly regulates "signed" statements by veterans, there is no evidence that the regulation intended oral statements to be excluded from consideration.   Furthermore, these types of "oral statements" made to doctors are inherently equally, if not more, reliable than some types of signed statements, as statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care.  

Additionally, lay testimony is considered competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

The Board finds that there is no evidence or suggestion that the Veteran's statement to the doctor who was taking x-rays in December 1975 was coerced in any way.  Rather, it appears to have been made in order to allow the doctor to correctly diagnose and treat her finger injury.  Moreover, there is no reason to doubt the veracity of the Veteran's statement that she had fallen on her finger, and this is a statement that she is eminently qualified to make as she is not rendering an opinion on a medically complex subject.  The Veteran simply related the fact that she had fallen and injured her right little finger, and falling and resultant pain are two symptoms capable of lay observation.

As such, the evidence clearly and unmistakably shows that the Veteran's right little finger injury existed prior to service.

The Board must then determine whether the evidence clearly and unmistakably shows that the Veteran's right little finger injury was not aggravated by her time in service.  In this regard, the Board finds that there is insufficient evidence available to reach such a conclusion, as the evidence appears to show that the Veteran's finger condition worsened while in service.

In July 1976, the Veteran sought treatment for her finger which it was noted was not straight, and surgery was recommended.  The Veteran underwent surgery on her right little finger in September 1976, and she was placed on convalescent leave for approximately one month.  There are no additional service treatment records that describe any additional treatment of the Veteran's right little finger.  At her separation physical in September 1979, the Veteran reported that she was in good health, and her upper extremities were noted to be normal.

In July 2008, the Veteran wrote that as a result of her surgery she experienced further limited mobility of her right little finger.  She added that no follow-up physical therapy was ordered and she indicated that upon being placed back on active duty, she further injured her right little finger, arguing that her finger had not had a chance to fully heal.  She asserted that she had experienced limited mobility of her right little finger since service.

In September 2008, the Veteran expanded on her earlier statement.  She explained that her MOS as a legal clerk had required substantial amounts of typing and writing.  She stated that prior to her finger surgery in September 1975 she had full range of motion in her right little finger and that she could bend and tighten up her fingers with ease, as the only problem was that her right little finger had been dislocated during her pre-service fall.  However, following surgery, she asserted that she has experienced greater limitation of motion, stiffness, and pain in her finger. 

In her notice of disagreement, the Veteran again asserted that she experienced increased symptomatology following surgery.

As noted above, the Veteran has consistently reported that the symptoms in her right hand were worse than before the surgery.  She is considered competent to report symptoms such as pain and limitation of motion, as they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, here, the Board finds no reason to doubt the veracity of the Veteran's assertion that her right little finger symptoms increased after her in-service surgery, as no contradictory evidence is of record.  Additionally, the Veteran has been consistent in her statements throughout the course of her appeal, and she has not embellished or exaggerated her symptoms in any effort to bolster her claim. 

In reaching the conclusion that the Veteran's finger disability worsened during service, the Board is aware that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

However, in this case, the Veteran is not seeking service connection for the residual scars from her surgery.  Rather, she has asserted that she developed symptoms following the surgery that were greater than the symptoms that were present prior to the surgery.  This distinction is important, and the Board is satisfied that the symptoms which the Veteran has complained about were not the anticipated residuals of the surgery.

As such, the Board concludes that the Veteran's statements establish that her right little finger disability worsened during service, and clear and unmistakable evidence has not been presented to show that such a worsening was due to the natural progression of the disability.  Therefore, the presumption of soundness has not been rebutted.

Because the presumption of soundness has not been rebutted, the Veteran's claim becomes one for service connection.  Here the evidence shows both that the Veteran developed pain and limitation of motion in her right little finger following surgery in service, and that such symptoms have continued to the present day.  As such, the criteria for service connection have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  The nature and extent of the disability caused by service is not before the Board at this time.
 
ORDER

Service connection for a right little finger disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


